Case 4:16-cv-01282 Document 109 Filed on 01/24/20 in TXSD Page 1 of 2
                                                              United States District Court
                                                                Southern District of Texas

                                                                   ENTERED
                                                                 January 24, 2020
                                                                David J. Bradley, Clerk
Case 4:16-cv-01282 Document 109 Filed on 01/24/20 in TXSD Page 2 of 2
